DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status Of Claims
This Office Action is in response to an amendment received 2/22/2022 in which Applicant lists claims 1-24 as being cancelled, claims 31 and 33-41 as being withdrawn, and claims 25-30 and 32 as being previously presented. It is interpreted by the examiner that claims 25-41 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group I and Species 1 in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the grounds that all of the claims would require no substantial additional search burden if examined together. Applicant points to the fact that Group V and Group I, and similarly Groups III and IV, share a CPC class and subclass. These arguments are not found persuasive for the following reasons.
The restriction requirement separated the groups into related processes. Therefore, the groups are related but distinct as the restriction requirement does not set forth that the groups are independent and therefore have no disclosed relationship, as further indicated by the presence of linking claims. Though some of the groups may be classified in the same areas, and may be usable together, they may also be classified in other areas (see the search notes for specifics). Additionally, performing a thorough 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” Due to the mutually exclusive subject matter present in each or that the listed inventions are obvious variants.
Additionally, at least section 7 of the restriction requirement mailed 1/4/2022 sets forth how the different species are independent or distinct because of the structurally different configurations shown in the figures of the species, and these species have not been shown to be obvious variants of each other based on the current record.
It is noted that Applicant’s remarks that the Office is expected to examine the full scope of claims 1-20 (claims 1-20 are currently cancelled and it is interpreted that this is in reference to currently pending claims 25-41) if an elected species is found allowable, and pointing to M.P.E.P. 803.02 is not found to be persuasive. M.P.E.P. 803.02 is drawn to an election of Species for Markush claims, which does not appear to be applicable to the current claims/election of species on record.
Finally, it is noted that if any claims are found to be allowable, then any claims which depend from any allowable claims will be subject to rejoinder at the time of allowance. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 31 and 33-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least one nonelected Group and/or Species, there 
Priority
U.S. application 11/682059 filed on 11/29/2006 is the earliest filed application that discloses all of the limitations in claim 25 and therefore is the earliest priority date given for the instant application.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/6/2019 was considered. However, it is noted that several documents were cited multiple times in the document and therefore the duplicate citations have been crossed through.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 8/6/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference statement with respect to U.S. Applications 14/644556 and 13/250480.
Applicant is required to cancel the new matter in the reply to this Office Action.
The attempt to incorporate subject matter into this application by reference to U.S. Application numbers 14/644556 and 13/250480 are ineffective because, as per MPEP 608.01(p)(I)(B), an incorporation by reference statement added after an application's filing date is not effective since no new matter can be added to an application after its filing date (See also 35 U.S.C. 132(a)). Therefore, incorporation by reference statement with respect to U.S. Applications 14/644556 and 13/250480 should be deleted from the beginning of the specification.
	The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(b), (c), or (d).  If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective.  Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective.  In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter.  37 CFR 1.57(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites “wherein in step (a) comprises providing a second reflector layer to the diffractive layer”. However, neither of claims 25 or 26 recite a first reflector layer in the diffractive structure. Step a) in claim 25 recites providing a diffractive structure, and step b) recites providing an optically variable structure distinct from the diffractive structure wherein the optically variable structure comprises a first reflector layer. It is not clear in claim 27 if the “second reflector layer” is intended to be a reflective layer in distinct diffractive structure, or if the “second reflector layer” is intended to be an additional reflective layer 
Claims 28-30 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25-26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al., U.S. Patent Application Publication Number 2003/0058491 A1, of record (hereafter Homes) in view of Takeuchi et al., U.S. Patent Number 4,856,857 (hereafter Takeuchi).
Regarding claim 25, Holmes discloses a method of manufacturing a device for providing an image having an optically variable feature, comprising:
a) providing a diffractive structure for forming at least a portion of the image (see at least figure 5c, element 20);
b) providing an optically variable structure distinct from the diffractive structure (see at least figure 5c, elements 24, 23 and 32), for providing the optically variable feature to the image, wherein the optically variable structure changes color with a change in angle of incident light (see at least paragraphs [0003], [0005], [0011]), and wherein the optically variable structure comprises a first reflector layer (see at least figure 5c, element 24, Al, as well as paragraph [0050] of the specification of the instant application wherein aluminum is a suitable material for the reflective layer layer), an 
c) covering the diffractive structure or the optically variable structure with an adhesive (see at least figure 5c, element 31, as well as paragraphs [0050] and [0052]); and,
d) after steps (a)-(c), activating, with energy, the adhesive and coupling the diffractive structure and the optically variable structure together in a predetermined mutual arrangement, wherein the energy activated adhesive forms a layer (see at least paragraphs [0048]-[0050], laminating with the “clear laminating adhesive layer”, and at least paragraphs [0038]-[0039] of the specification of the instant application wherein “energy activated adhesive” includes hot stamp adhesives and thermoset adhesives, and wherein methods of activating the adhesives include applying heat or pressure, and wherein it is interpreted that the method of Holmes wherein the previously fabricated reflection filter is laminated to the microstructure/holographic imagery 20 would include at least one of heat or pressure to bind/laminate the two structures together); and
wherein the diffractive structure comprises a relief pattern (see at least figure 5c, element 20) and a high refraction index layer (see at least paragraph [0023] and claims 11 and 12, dielectric or semiconductor).
Holmes does not explicitly disclose that the high refractive index layer is made of a material having an index of refraction no less than 1.65 (it is noted that no wavelength 
However, Takeuchi teaches an apparatus for providing a holographic image wherein the hologram-forming layer includes a holographic effect-enhancing layer comprising a thin transparent film of a high refractive index wherein the holographic effect-enhancing layer may be composed of a material having an index of refraction no less than 1.65 (see at least the abstract; column 2, lines 30-35; column 3, lines 11-18; and column 6, line 65 through column 7, line 63 wherein TiO2 (n=2.3 in the visible region), ZnS (n=2.1 in the visible region) and ZrO2 (n=2.0 in the visible region) and at least paragraph [0047] of the specification of the instant application wherein ZnS, TiO2, and ZrO2 are provided as suitable materials for the high refractive index layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of manufacturing the device of Holmes to include the teachings of Takeuchi so that the high refractive index layer of Holmes includes a material having an index of refraction no less than 1.65, such as ZnS, TiO2 or ZrO2, for the purpose of enhancing the holographic effect without shielding the viewing of the optically variable structure (see at least the abstract; column 2, lines 30-35; column 3, lines 11-18; and column 6, line 65 through column 7 of Takeuchi).
Regarding claim 26, Holmes in view of Takeuchi discloses the limitations of claim 25, and wherein the diffractive structure comprises a patterned opaque coating so that the diffractive structure has opaque regions for preventing light incident on the diffractive structure from propagating through to the optically variable structure via the 
Regarding claim 32, Holmes in view of Takeuchi discloses the limitations of claim 25, and a device manufactured by the method of claim 25 (see at least figure 5c of Holmes).

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al., U.S. Patent Application Publication Number 2003/0058491 A1, of record (hereafter Homes) in view of Takeuchi et al., U.S. Patent Number 4,856,857 (hereafter Takeuchi) as applied to claims 25-26 above, and further in view of Mallik, U.S. Patent Number 5,142,383, of record (hereafter Mallik).
Regarding claim 27, as best understood, Holmes in view of Takeuchi discloses the limitations of claim 26, and wherein in step (a) comprises providing a metal layer to the diffractive structure (see at least figure 5c, element 50, as well as paragraph [0052] of Holmes).
Holmes does not specifically disclose that the metal layer is reflective.
However, Mallik teaches an apparatus for providing a holographic image wherein the diffractive/holographic structure includes a patterned/discontinuous reflective metal layer (see at least figures 2-5, elements 19, 25, 27 and 35, as well as column 2, lines 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of manufacturing the device of Holmes in view of Takeuchi to include the teachings of Mallik so that the metal layer provided to the diffractive structure is reflective, for the purpose of providing a reflective holographic effect to the viewer while having a reasonable expectation for success.
Regarding claim 28, as best understood, Holmes in view of Takeuchi and Mallik discloses the limitations of claim 27, and wherein the second reflector layer is partially demetallized (see at least paragraph [0052] of Holmes, and column 4, line 68 through column 5, line 7 of Mallik, as well as the combination set forth above).
Regarding claim 29, as best understood, Holmes in view of Takeuchi and Mallik discloses the limitations of claim 28, and wherein the second reflector layer is segmented so that the reflector layer has one or more light transmissive windows, so that the optically variable structure is visible through said windows (see at least figure 3, figure 4A, element 22a, and figure 5c, element 50, as well as paragraphs [0020]-[0023], [0038], [0041], [0052] of Holmes).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes et al., U.S. Patent Application Publication Number 2003/0058491 A1, of record (hereafter Homes) in view of Takeuchi et al., U.S. Patent Number 4,856,857 (hereafter Takeuchi) and Mallik, U.S. Patent Number 5,142,383, of record (hereafter Mallik) as applied to claim 27 above, and further in view of Argoitia, U.S. Patent Number 6,749,777 (hereafter Argoitia).
Regarding claim 30, as best understood, Holmes in view of Takeuchi and Mallik discloses the limitations of claim 27, but does not specifically disclose that the optically variable structure comprises a coating with a plurality of multilayer optical interference flakes therein or thereon.
However, Mallik does further teach that the apparatus for providing a holographic image may include a dye/colorant (see at least column 10, line 30 through column 12, line 16 of Mallik).
Further, Argoitia teaches using a plurality of multilayer optical interference flakes in dyes/pigments to produce selected optical effects (see at least the abstract, column 4, lines 15-36, lines 58-67, column 6, lines 19-58, column 15, line 24 through column 16, line 34, and column 17, lines 37-50 of Argoitia).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of manufacturing the device of Holmes in view of Takeuchi and Mallik to include the teachings of Argoitia so that the optically variable structure comprises a coating with a plurality of multilayer optical interference flakes therein or thereon, for the purpose of providing the device with additional unique decorative features, as well as providing visually perceptible and/or non-visually perceptible security features for helping prevent forgery and/or photocopying (col. 4, lines 58-67; col. 6, lines 19-58; col. 17, lines 37-50 of Argoitia), while having a reasonable expectation for success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/7/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872